DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.

Acknowledgments
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the RCE noted above.
Claims  21-40 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 



According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 

Claims 21-40 recite series of steps for protecting and communicating medical information, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 
The limitations that set forth the abstract idea are:
encrypting medical information of the user to obtain encrypted medical information; 
generating [information that includes encrypted medical information, cryptographic keys necessary to decrypt the encrypted medical information and information that identifies the user; and
displaying the [information] for capture by a receiving device. 

The noted above limitations recite a plan or scheme for protecting and communicating medical information between users, (e.g. encrypting, generating and displaying/presenting information) and therefore falls under certain methods of 

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
a mobile computing device (transceiver, processor, and optical interface),
generating a quick response code (QRC) and
displaying the QRC for capture by a receiving device. 

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The a mobile computing device, provider device, and processing circuit are recited at a high level of generality, and comprises only a microprocessor and memory 
Additionally, ¶¶ [0044][0059][109]) of the application as filed states that the devices noted above are  general-purpose devices.  

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Additionally, there is no impact on the abstract idea itself because it is implemented through the additional elements of the computing devices and processing circuit as no features are being applied to the abstract idea to make it integrated into the practical application.

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing 

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Dependent claims 22-33 & 35-40 merely recite information that is used to carry out the abstract idea identified in the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. These steps are consistent with the types of ideas found to be methods of organizing human activity. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either 

Accordingly, claims 21-40 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
  


Claim 22, for example,  recites the limitation “wherein the encrypted medical information includes an electronic authorization that expressly permits the provider to access a subset of electronic healthcare records of the user from a service provider or from an aggregator.…” which lacks sufficient support in Applicant’s specification. Appropriate correction is required.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-24, 25-28, 30, 31 & 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”)  in view of Barrus et al. (US 20070233613 A1) (“Barrus”).

As per claims 21 & 34, Pearce discloses: 
a wireless transceiver configured to support wireless communication by the mobile computing device ¶ [0047][0149], Fig 4A-4D); and 
an optical interface adapted to participate in proximity exchanges with a provider device (¶ 4A-4D  [0126] [0149] [0168]); 
at least one processing circuit  (¶ [0175]-[0178]) configured to: 
receive authenticating input (e.g. user name/password) from a user of the mobile computing device (¶ [0014], [0055]);  
encrypt (e.g. lock) medical information (assessments, plan of action, notes, etc) of the user to obtain encrypted medical information when the 
generate a barcode that includes […] and information that identifies the user (A QR code is a type of matrix barcode (or two-dimensional barcode) ) (¶¶ [0031], [0115], [0132]; fig. 8 & related text); and 
displaying the barcode through the optical interface for capture by the provider device (¶¶ [0031], [0115]; fig. 8 & related text).

Pearce does not disclose generate a barcode that includes […] cryptographic keys necessary to decrypt the encrypted medical information[…]; and 

Barrus, however, teaches generate a barcode that includes […] cryptographic keys necessary to decrypt the encrypted medical information[…] (¶¶ [0069], [0085], [0067] “ […] a barcode that encodes the data identifier, decryption key, and additional information […] In one embodiment, a machine readable identifier is generated that encodes the data identifier and optionally the decryption key and the additional information”).

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claim 22, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the encrypted medical information includes an electronic authorization (e.g. barcode/ticket) that expressly permits the provider to access a subset of electronic healthcare records of the user from a service provider or from an aggregator (¶¶ [0031], [0115]; fig. 8 & related text).

As per claim 23, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the barcode comprises a quick response code (QRC) (the barcode may be 2-D, hexagonal, and other various forms) (¶ [0132]).

As per claim 24, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the wireless transceiver is adapted to participate in proximity exchanges using a near-field communication protocol ( ¶¶ 4A-4D  [0126], [0149], [0168], [0176]); 

As per claim 26, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the wireless transceiver is further configured to use the near-field communication protocol to transmit […] information that identifies the user to the provider device ( ¶¶ 4A-4D  [0126], [0149], [0168], [0176]); 

Pearce does not disclose transmit the encrypted medical information, cryptographic keys necessary to decrypt the encrypted medical information […].

Barrus, however, teaches transmit the encrypted medical information, cryptographic keys necessary to decrypt the encrypted medical information (¶¶ [0069], [0085], [0067] “ […] a barcode that encodes the data identifier, decryption key, and additional information […] In one embodiment, a machine readable identifier is generated that encodes the data identifier and optionally the decryption key and the additional information”).

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claims 27 & 35, Pearce/ Barrus discloses as shown above. 
Pearce further discloses  wherein the encrypted medical information identifies a known medical condition of the user (figs. 4A-4D & related text). 

As per claim 28 & 36, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the  QRC/barcode identifies a source of the medical information of the user (¶¶ [0049], [0132]). 

As per claims 30 & 38, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the service provider is a source of the medical information of the user (¶¶ [0049-[0052]]).

As per claims 31 & 39, Pearce/ Barrus discloses as shown above. 
Pearce does not disclose herein the cryptographic keys are configured to enable the provider device to verify that the user is a record holder associated with the medical information. 

Barrus, however, teaches herein the cryptographic keys are configured to enable the provider device to verify that the user is a record holder associated with the medical information (e.g. being able to decrypt using a decryption key) (¶¶ [0069], [0085], [0067] “ […] a barcode that encodes the data identifier, decryption key, and additional information […] In one embodiment, a machine readable identifier is generated that encodes the data identifier and optionally the decryption key and the additional information”).

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]). 


Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce in view of Barrus and further in view of Ramaci (US 20130307670 A1) (“Ramaci”).

As per claim 25, Pearce/ Barrus discloses as shown above. 
Pearce further discloses wherein the interface adapted to participate in proximity exchanges includes […] interface configured to detect and identify provider devices (¶ [0149]; the digital healthcare platform may be used in conjunction with various devices, systems, and methods capable of collecting and processing medical data through inputs of a computing device, and particularly the computing device used to access or interface with the digital healthcare platform [i.e. provider devices]. These inputs include a variety of wired and wireless mediums, including but not limited to RF, Bluetooth, 802.11, USB, serial, and analog and digital connections”).

Pearce does not expressly disclose wherein the near-field communication protocol is used to detect and identify provider devices.

Ramaci, however, teaches wherein the near-field communication protocol is used to detect and identify provider devices (¶ [0044]; "The communication with the mobile device may be through a direct hardwire connection or network connection such as NFC, Bluetooth, Bluetooth lite, etc. "[0083][0084] "the mobile device provides a wireless signal including user data. The wireless signal may be wi-fi, NFC, Bluetooth, infrared, a LAN, a WAN, a GAN, wireless, or some other communication method").
Accordingly, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s device interfaces that are adapted to participate in exchanges and configured to detect and identify devices, as disclosed by Ramaci, to enhance access to health related information through the identification of devices in close proximity and thereby securely share information (Ramaci [0075][0084]).

Claims 29 & 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”)  in view of Barrus et al. (US 20070233613 A1) (“Barrus”) and further in view Bauer et al. (US 20100274589 Al) (“Bauer”).  

As per claims 29 & 37, Pearce/ Barrus discloses as shown above. 
Pearce does not disclose wherein the QRC/ barcode includes a time-limited consent of the user that permits the provider device to access electronic healthcare records of the user from a service provider.

Bauer, however, discloses wherein the barcode includes a time-limited consent of the user that permits the provider device to access electronic healthcare records of the user from a service provider. (¶¶ [0024]- [0026] & [0041]); and

Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention to modify Pearce’s ticket/authorization to incorporate a time-limited authorization or consent as discloses by Bauer, to ensure limited access to records thereby enhancing the security of the user’s medical records. 

Claims 32, 33 & 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearce et al. (US 20100250271 A1) (“Pearce”)  in view of Barrus et . 

As per claim 32, Pearce/ Barrus discloses as shown above. 
Pearce does not disclose receive a public key from an authentication service; and encrypt the medical information using the public key. 

Klyne, however, clearly discloses receive a public key from an authentication service; and encrypt the medical information using the public key (page 4, lines 28-37; figs. 3 & 5 and related text). 

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claim 33, Pearce/ Barrus discloses as shown above. 
Pearce does not disclose wherein the cryptographic keys included in the QRC comprise the public key.

Klyne, however, clearly discloses wherein the cryptographic keys included in the QRC comprise the public key (page 4, lines 28-37; page 9, lines 30-36; figs. 3 & 5 and related text). 

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).

As per claim 40, Pearce/ Barrus discloses as shown above. 
Pearce does not disclose receiving a public key from an authentication service; and encrypting the medical information using the public key, wherein the cryptographic keys included in the QRC comprise the public key.

Klyne, however, clearly discloses

receive a public key from an authentication service; and encrypt the medical information using the public key (page 4, lines 28-37; figs. 3 & 5 and related text).  
wherein the cryptographic keys included in the QRC comprise the public key (page 4, lines 28-37; page 9, lines 30-36; figs. 3 & 5 and related text).  

Therefore, it would have been obvious to one of the ordinary skill in the art to modify Pearce’s barcode to include decryption keys and additional information, as disclosed by Barrus, to increase security and prevent fraudulent transactions and thereby protecting the health data (Barrus [0219]).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection. 

Rejections Under 35 U.S.C. § 101
Applicants argue (Page 6):
Moreover, the presently claimed invention provides a practical approach that enables healthcare information to be gathered and distributed in an unconventional way, with consent to access the healthcare information incorporated in a targeted distribution of personal healthcare records. The presently claimed invention involves multiple distinct systems that cooperate to rapidly and securely provide up-to-date healthcare records based on need. In conventional systems, healthcare information may be incomplete or stale due to the reliance on a user to regularly update the records on their mobile device. The presently claimed invention provides access through the owner-operated device to current healthcare records from their source (e.g., a healthcare service provider) or from an aggregator.

The Examiner however, respectfully disagrees. 
First, the Examiner notes that some of features/benefits (e.g. multiple distinct systems that cooperate to rapidly and securely provide up-to-date healthcare records based on need) are not being reflected in the claims. Second, the recited steps in claim 21, for example, recites a plan or scheme for protecting and communicating medical information between users, (e.g. encrypting, generating and displaying/presenting information) and therefore falls under certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people. Accordingly, the claim recites an abstract idea.

Third, the a mobile computing device, provider device, and processing circuit are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of protecting and communicating medical records between users.

Rejections Under 35 U.S.C. § 103
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (PTO-892). 
US 20120308003 A1 discloses [0049] At this point, rather than including a full public key certificate in the data to be encoded in the barcode, device 200 may determine an author identifier 650 associated with the message. In some embodiments, the author identifier may be the name of the entity to which the public key certificate associated with private key 620 has been issued by a Certificate Authority. In step 540, device 200 generates a barcode 670 that includes a graphical representation of information comprising the message 610, the digital signature 640 of the message or message digest, and the author identifier 650.

Reiner (US 7593549 B2) discloses: 
In the present invention, the user will sign onto a system, utilizing a biometrics authentication or identification procedure. Once authentication and identification takes place, local, regional, and centralized medical databases can be automatically queried using the identification-specific biometrics signature. All data intrinsic to the medical procedure or examination being performed will be automatically tagged and downloaded into that specific patient's electronic medical database. At the same time, that patient's medical 

Raduchel (US 9619616 B2) discloses:An electronic device for aggregating electronic medical records, in which electronic medical records are aggregated from multiple electronic repositories and displayed as a single set of records. The multiple electronic repositories may store records for a particular patient using varying identifying/access information to facilitate anonymous access to the electronic medical records. Emergency medical services providers may be able to access medical records for a patient using the electronic device after being authenticated as a valid/licensed medical services provider.

Mok et al. (US 20100094658 A1) (“Mok”) discloses: A system and method is provided for the management of a patient's medical records by a central data repository under the direction of the patient and enabled by an entity managing records on behalf of the patient. Medical records from a plurality of the patient's healthcare providers, including past and present healthcare providers, are maintained in this central repository in a way that provides a centralized, comprehensive, and accessible medical history of the patient, as well as a comprehensive organizational structure across all records. An embodiment has the patient directed central repository as the hub in a hub-and-spoke arrangement, where each spoke goes to one of the patient's healthcare providers, both past and present. The patient's medical records are collected from all the patient's healthcare providers, then classified, stored, and organized for use by the patient, healthcare providers, and any other authorized individuals. The records in the repository can be sorted and/or selected in several different ways and displayed to the patient or to his designated medical care providers, and to certain patient designated third parties.

Bowen, JR. et al. (US 20140149139 A1) (“Bowen, JR”) discloses: A system and method for providing a centralized source of health care information for an individual. Security measures for access to health care information of an individual may be provided. An interactive patient interface may be employed by the individual to gain access to the health care information, and an interactive provider interface may be employed by one or more health care providers of the individual to gain access to the health care information. Access and changes to the health care information from any of the health care providers and individual may be allowed as a function of a security level granted thereto.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           /MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf